Title: To George Washington from Lafayette, 9 October 1787
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Paris October the 9th 1787

I Hope the time is drawing Near, when I will Receive the letter You Have Announced to Me, and while I Have the Unspeackable Satisfaction to Hear from my beloved General, I will also Gratify my Heartfelt Curiosity to know the proceedings of the Convention—May it Have devised proposals, and found in the people a disposition which Can insure the Happiness, prosperity, and dignity of the United states! I Confess that My pride, with Respect to America, Can Bear No Mortification—and Yet I Feel Every day that she does Not Enjoy that Consequence which ought to be Hers—I hope to God this Opportunity May be Made Use of, so as to Give solidity and Energy to the Union, without Receding However from the principles of democraty—for Any thing that is Monarchichal, or of the Aristocratical kind is Big with Evils. I am sometimes affraid least the ill effects of a democratic Relaxation Be the Cause of leaning too much on the other side. But We are to Expect that so Many Enlightened, Experienced, and Virtuous Senators, will Have Hit the Very point where the people will Remain in possession of their Natural Rights, of that perfect Equality Among fellow citizens, and Yet Governement, with the powers freely and frequently invested in them, will be able to provide with Efficacy and act with Vigour.

The Conduct of Rhode Island is strange indeed. Has England some personal Views to Answer on that spot?
The affairs of france are still in an Unsettled Situation—a large deficiency is to be filled up with taxes, and the Nation are tired to pay what they Have not Voted. The ideas of liberty Have Been, since the American Revolution, spreading very fast. The Combustible Materials Have been kindled by the Assembly of Notables. After they Had got Rid of us, there were the Parliaments to fight with, and Altho’ they are only Courts of judicature, they Have Made use of their Right of Registering, to deny their Sanction to Any taxes, Unconsented by the Nation. Some of them were exiled, some others were Not. they Made arrêts which were Broken by the King’s Council—and a paper war insued. Count d’artois, while He Came to Carry the King’s orders, was Hissed by the Mob. Some Ministers have Been Burnt in Effigy. At last the Parliament of Paris Very foolishly Agreed to An Arrangement which was to take back the two proposed taxes, provided they would Register an Augmentation of the old ones. The provincial Assemblies Have Held their first Meetings. Regulations were Given to them by the King whereby they were entirely submitted to His Majesty’s intendants in Each province. We made loud Complaints, and the Regulations Are Mending. You see that the King is often obliged to step Back, and Yet the people at large are Unsatisfied. So Great is the discontent that the Queen dares not come to Paris for fear of Being ill Received. And from the proceedings that have taken place these six Months past, we shall at least obtain the infusion of this idea into Every Body’s Head, Viz. that the King Has no Right to tax the Nation, and Nothing in that Way Can be stipulated But By an Assembly of the Nation.
The King in France is all mighty. He Has all the Means to Enforce, to punish, and to Corrupt. His Ministers Have the inclination, and think it their duty to preserve despotism. There are swarms of low and effeminate Courtiers. The influence of women, and love of pleasure Have Abated the spirits of the Nation, and the inferior Classes are ignorant. But on the other Hand the Genius of the french is lively, enterprising and inclined to Contempt of their Rulers. Their Minds are getting Enlightened by the works of philosophers, and the Example of other Nations. They are lately Actuated By a Becoming sense of

Honour, and altho’ they are slaves dont like to Confess that it is the Case. The inhabitants of the Remote provinces are disgusted with the despotism, and the Expences of Court. So that there is a strange Contrast Betwen the Turkish power of the King, the Regard of the Ministry to preserved it untouched, the intrigues and servility of a set of Courtiers on the one Hand, and on the other the General freedom of thinking, speaking, and writing in spite of the spies, the Bastille, and the library laws, the spirit of Criticism, and patriotism in the first Class of the Nation, many of them personally servants to the King, mixed with a fear to loose their stations and pensions, the frolicking insolence of the Mob in the City ever Ready to Give way to a detachement of the Guards, and the More serious discontents of the Country people, all which ingredients Mixed together will By little and little, without Great Convulsions, Bring on an independant Representation of the people, an of Course a diminution of Regal Authority. But it is an Affair of time, and will be the slower on its way, as the Crass interets of powerfull people will put Bars in the Wheels.
There have been Great Changes in Administration. The Arch Bishop of toulouse is prime Minister. He is Honest, Sensible, and Enlightned. I Confess He Has Committed Errors since He is in place. Yet do I think Him a Man of the first Rate. He Has Been twisted of in the two storms of interior and foreign politics. But should a more Calm weather Come on, I am sure He would be able, and disposed to do Great things. Marechals de Castries and Segur Have Resigned. The former is still Much Consulted. it is a great loss to the Council. You know I am Much Connected in friendship with Him. The two New Ministers are for the War Count de brienne Brother to the Arch Bishop, and Count de la Luzerne, the chevalier’s Brother for the Navy. He Has Been sent for to Hispaniola where He Now Commands. I think this one May be usefully disposed towards American Concerns. You know that My friend Mr de Malesherbes is Again one of the Council. Upon the whole this New Administration Are Composed of very Honest Men—some of whom Very sensible. it is a great thing to Have a prime Minister who Acts the King’s part. I wish they Had some Men Among them of Military Experience. it is much to be feared we shall Have a War.
The ottoman Empire has been long threatened—france supported

it against its Ennemies, while she Advised the Turks Against Bringing upon themselves a fatal war with the two imperial Courts. But through the intrigues of England, the Grand Signor Has Been driven into Hostilities Against the Russians, and Now the Turkish Empire in Europe must probably fall. it has been a March stolen of us, and it is still doubtfull wether france will Support the Turks, Unfaithfull, and Mad as they are, or Occupy some interesting posts in the Mediterrean, on which the English Have long Had an Eye—such as Candia, the Morée, and perhaps Ægipt.
You will also Hear, My dear General, of the dismal Event that took place in Holland. The indecision of our Ministry, the Blunders of M. de Verac the french Ambassador, the Rascality of a Cowardly Advanturer, the Rhingrave de Salm, are No doubt much to blame. Verac knew nothing of what was doing, said Nothing of what was to be said. Mr de Salm who Had infatuated this Court spoke great wonders, and did Nothing But to Run a way—and the ministers were slow in their preparations, dilatory in Recalling their Ambassador, and Compleatly deceived in their Negotiations. But it Must Be said on the other Hand that the Patriotic Party in Holland Could Never Agre in Any plan, and were Almost as Much opposed to Each other as they were to the State Holder. and the Entrance of the King of Prussia’s troops was Equally Contrary to the laws of Honour since there was a Negotiation on foot, and to those of politics since He throws us into an Austrian Alliance Very disadvantageous to Him. We Have been Surprised, He Mislead, the dutch Ruined, and England is the only one that Gained in the Bargain.
it is Unknown wether Great Britain will be satisfied with Keeping a very advantageous treaty of Commerce with us, and Having Regained Her influence in Holland or wether she will take this opportunity to Revenge for the American war. The later is the British King’s wish, and is probable Enough. These Alliances will then probably be formed—france, the Emperor, Russia, and Spain, Against England, prussia, and an Army of Hanoverians, Hessians, and Brunswickers Helped with the Stateholderian influence in Holland—Unless we find Means to Enter it with an Army, and Raise up again the Republican party, which Now is pretty difficult. I Have been thinking what part America ought to take, and this is My Humble opinion. There

is No doubt But what the United States will either join france or Remain Neutral. in the first supposition, they will Recover the forts, and Canada will probably Be an Addition to the Confederacy. But How far is it to Be Expected that the Southern, and Part of the Eastern States will like a war that would deprive them of a portion of their trade, and is America so situated a[s] to support a war without great inconvenience to Herself? I Would think that a Neutrality suits Better Her interests, But such A Neutrality as will Actually Help Her Allies, and increase Her own Wealth. You know that By the treaty the possessions of Each other in America are Mutually garanteed. france Must Be induced Not to insist upon a litteral Compliance with this point, while she Enjoys the full Advantage of an other Article that Empowers Her to introduce and Refit Her fleets, and to sell Her prizes within the Harbours of the United States. france would there By find a shelter, a Magazine, a Repairing Yard whereEver she pleases and the United States Would Have the profit of the sale. at the same time, Some letters of Marque Could be Given to American privateers, mixed with french who would Bring in under french colours a part of the west india English produce. in the Mean While the American Merchants will Go on trading with Both. and the United States Cannot Be quarrelled with By England, since on one Hand they strickly Comply with their treaty, and on the other they Cannot prevent the french from purchasing and fitting out Vessels Where ever they please. I would Not Have A fear of Appearing timid or Ungrateful to Carry the United States farther than such a friendly, Helping Neutrality as I Have described—which if well Managed May Enable us to Get france to insist on the Restoration of the forts in the treaty of peace. But I would be afraid of a war, on account of the expense.
You know, My dear General, that the letter to M. Jefferson Has Been attended with Embarassements and Misunderstandings, owing Not to Any change of disposition in the Ministry, But to the subterraneous Chicanes of the farm, which the Hurry and Crisis of internal Business, and the frequent Ups and downs of the several Ministers, prevented Administration to set to Rights. The Work Has Been lately finished By my friend Mr Jefferson and Myself as well as we Could settle it for the present. and Considering the intricate difficulties, of fiscal laws and Exclusive

privileges Under which this Country still labours, I Hope You will find that the trade from the United States Receives as much favour as it was possible to obtain Untill the present state of things is changed for the Better.
I shall Now, my dear General, tell You some thing of Myself, a part in My Gazettes that I know is Not Uninteresting to You. after the Assembly of Notables Has Been Ended (wherein I Had the Misfortune to displease their Majesties, Royal family, and a set of powerfull men and Courtiers, while that Conduct of Mine, Much Criticized there, Made me very popular Among the Nation at large, and was Countenanced By the Parliaments Who Repeated What I Had said) I turned My thoughts towards the provincial Assembly in Auvergne. the presidency was not Given to me, and I did Not wish for it. that I previously Had declared, Because the president, Being Named By the King, is Not so free in His Motions as a private Member. I Even wished to Be Named By the Assembly a Member at the County Meetings, altho’ I Could not Attend on Account of the American Commercial Business which Have Called me Back and keep me Here. The first session of the Assembly was only to Compleat its Members, Because the system of deputation is only to take place in three Years time, and the first Nomination was made Half By the King and the other Half By ourselves, who also Named one Half of the subordinate Assemblies, they to Compleat themselves By their own choice. I Made a tour through the province, wherein I was Received By all Classes of the inhabitants with the Most Affecting Marks of love and Confidence. in the Mean while there was something Going on in Holland Much to My wishes and advantage, Had it Not Been spoiled By the Very Men who ought to Have Supported it. the dutch Had long ago thought of introducing me into their Affairs, and it was lately Much Agitated to put me at the Head of the twenty thousand embodied Volonteers, in Case they did Agree to Meet, a Measure which the interest of the Cause, and the opinion of the Most sensible Among them Called for very Earnestly—I Could also, and Would no doubt as soon as affairs grew serious, Have Been put at the Head of the Whole Military forces in the Republican provinces. While that Plan was Arranging, Much to the satisfaction of the Arch Bishop of toulouse and Marechal de Castries (for altho’ I am Not on Very Good terms with the Crowned Heads, it does

not in the least lessen My influence with the Ministers some of whom I am very friendly with, particularly the prime Minister) and While ternant who Has Acted a Noble and important part in the dutch service did Expect the proposal Would immediately Be Made, the Rhingrave de Salm, and His friend the french Ambassador did put a stop to the whole transaction By persuading the Leaders that such a proposition would Not please the Court of france. and as the Matter originated with the dutch, not With the Ministry, who Had Nothing to do in the Business, it was Abandonned, or at least procrastinated. and they Now say that they Have in this, as well as in other things Been deceived By the absurdity of the french Ambassador and the knavery of the Rhingrave.
Amsterdam Had a little fight the other day with the Prussians. But they Have Since Capitulated.
Mr de Moustiers sends me word that He is just Going. I shall Have time and probably a safe Opportunity to write Before He sails. But as this letter is of a very Confidential Nature, and is not fit for post offices, particularly in this Country, I think it safer to lodge it into that Gentleman’s Hands, and will Continue it in a few days. Adieu, My dear General, with filial tenderness and Respect I Have the Honour to be Your devoted and loving friend

Lafayette

